NONPRECEDENTIAL DISPOSITION
                             To be cited only in accordance with
                                      Fed. R. App. P. 32.1




              United States Court of Appeals
                                   For the Seventh Circuit
                                   Chicago, Illinois 60604

                                 Submitted October 25, 2011*
                                  Decided October 25, 2011

                                            Before

                             FRANK H. EASTERBROOK, Chief Judge 

                             WILLIAM J. BAUER, Circuit Judge

                             DIANE S. SYKES, Circuit Judge

No. 11‐2002                                      Appeal from the United States District
                                                 Court for the Northern District of Indiana,
TONJIA WINGO,                                    South Bend Division.
     Plaintiff‐Appellant,
                                                 No. 3:09‐CV‐575 JVB
       v.
                                                 Joseph S. Van Bokkelen,
CITY OF SOUTH BEND,                              Judge.
      Defendant‐Appellee.

                                          O R D E R

       Tonjia Wingo, a black male, sued his former employer the City of South Bend, for
race and sex discrimination under Title VII of the Civil Rights Act of 1964, 42 U.S.C. § 2000e‐


       *
        After examining the briefs and record, we have concluded that oral argument is
unnecessary. Thus, the appeal is submitted on the briefs and record. See FED. R. APP. P.
34(a)(2)(C).
No. 11‐2002                                                                           Page 2

5(f)(1), and 42 U.S.C. § 1981. The district court granted summary judgment to the City, and
Wingo appeals. Because Wingo did not establish a genuine issue of material fact for trial, we
affirm.

        Wingo began working as a Youth Sport Coordinator for the City of South Bend in
2002 and had several disciplinary problems during his tenure. In 2007 he received a
disciplinary notice for neglecting his work, and in 2009 he received a second disciplinary
notice for conduct unbecoming a City employee after he improperly handled City money.
Two months later Josephine Merriweather, a coworker, filed a sexual harassment complaint
against him, alleging unwelcome sexual advances and physical contact. Merriweather’s
story was corroborated by the academic program director at the center where both
Merriweather and Wingo worked. The City formed a committee to investigate the
complaint and held a hearing at which Wingo initially denied the allegations, but later
admitted to them and claimed he was “just joking around with her.” The committee
determined that Wingo knowingly violated the City’s sexual harassment policy and
violated two other polices by being dishonest during the hearing and refusing to return his
keys during the investigation. The City fired Wingo three days later.   

        Wingo sued the City for race and sex discrimination under Title VII and § 1981,
asserting generally that “black males receive harsher judgment.” He also argued that the
City violated his due process rights by denying him an opportunity to appeal his
termination. After discovery, the district court granted the City’s motion for summary
judgment on the Title VII and § 1981 claims. The court explained that Wingo neither
provided direct evidence of a discriminatory motive nor made out a prima facie case of
discrimination under the indirect method of proof (by identifying a similarly situated
employee who was treated more favorably and showing he was meeting the City’s
legitimate job expectations). Summary judgment was also appropriate on the due process
claim, the court continued, because Wingo was an at‐will employee with no protected
property interest in continued employment.

       On appeal Wingo first argues that the district court should have ordered the City to
give him a copy of his deposition before granting summary judgment because, he contends,
the City relied on the deposition and he needed the transcript to respond. But contrary to
Wingo’s assertion, the City did not rely on information from his deposition when it moved
for summary judgment, and he does not explain why he needed a transcript of his own
deposition to respond. If Wingo needed more discovery to respond to the motion for
summary judgment, he could have filed a motion under Federal Rule of Civil Procedure
56(d) explaining why he needed the transcript and the steps he had taken to obtain it.
See Edgenet, Inc. v. Home Depot U.S.A., Inc., No. 10‐1335, 2011 WL 3873768, at *2 (7th Cir.
No. 11‐2002                                                                               Page 3

Sept. 2, 2011); Abdulhaseeb v. Calbone, 600 F.3d 1301, 1310 (10th Cir. 2010) (applying this rule
to pro se litigants); Deere & Co. v. Ohio Gear, 462 F.3d 701, 706 (7th Cir. 2006).

        Wingo also vaguely asserts that summary judgment was inappropriate in that it
denied him “his day in court.” But summary judgment is appropriate when a nonmovant
like Wingo cannot establish the existence of an essential element of a claim. See Benuzzi v.
Bd. of Educ., 647 F.3d 652, 662 (7th Cir. 2011). Wingo produced no direct evidence of
discrimination, failed to make out a prima facie case of discrimination under the indirect
method of proof, and did not establish any protected property interest in continued
employment. See Burnell v. Gates Rubber Co., 647 F.3d 704, 708–09 (7th Cir. 2011) (elements of
Title VII and § 1981 claims); Palka v. Shelton, 623 F.3d 447, 452 (7th Cir. 2010) (due process
claims).

       Accordingly, we AFFIRM the judgment of the district court.